Citation Nr: 0428828	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left thigh scar.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from February 1943 to December 
1945.   In July 1944 in Burma, he received a perforating 
gunshot wound to the right arm from enemy fire.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter comes before the Board on appeal from a November 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The Board further notes that the veteran has recently raised 
a claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  This claim is referred to the RO for appropriate 
adjudication.


FINDINGS OF FACT

1.  The appellant suffers from a superficial 7-inch scar on 
his thigh anterior to the left tibia which is painful on 
examination.  

2.  The veteran is in need of care or assistance on a regular 
basis to protect the veteran from hazards or dangers incident 
to his daily environment due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a service-connected left thigh scar 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.55, 4.56, 4.73, Diagnostic Code 5314, 4.118, 
Diagnostic Codes 7801, 7804, 7805 (in effect before and after 
August 30, 2002).  

2.  The criteria for an increased rate of special monthly 
compensation benefits under 38 U.S.C.A. § 1114(l), have been 
met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  As a 
result of the Board's decision to grant entitlement to 
special monthly compensation benefits under 38 U.S.C.A. 
§ 1114(l), any failure to notify or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
Therefore, the Board will only address the issue of 
compliance with VCAA with respect to the veteran's claim for 
a rating in excess of 10 percent for service-connected 
residuals of service-connected left thigh scar.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet.App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the appellant's original claim for service connection, the RO 
advised the appellant by letter dated in May 2002 of the 
evidence that would substantiate the appellant's claim, and 
the responsibility for obtaining the evidence.  The RO 
reiterated these matters in an October 2002 letter, 
encouraging him to provide any further relevant evidence.  
The appellant was later provided with a copy of the original 
rating decision dated in November 2002 setting forth the 
general requirements of then-applicable law pertaining to a 
claim for service connection.  The RO then sent the appellant 
notice of his option to see a Decision Review Officer to 
review his case in January 2003.  Later that month, the 
appellant was provided with the Statement of the Case, which 
reiterated the general advisement found in the rating 
decision.  

Because the appellant had been continually apprised for 
approximately 8 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO obtained the appellant's service records, 
service medical records, and VA medical records.  In response 
to the RO's request for private medical records, the 
appellant notified the RO in October 2002 that all relevant 
medical evidence would be found in VA medical records 
requested by the RO in July 2002.  VA even afforded the 
appellant a personal hearing before the Board, which the 
appellant initially accepted.  The appellant later decided to 
forgo the hearing, however.  38 U.S.C.A.§ 5103A (a), (b) and 
(c).  These records were then reviewed by the RO.            

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.




The Merits of the Claims:

I.  Background:

The appellant sustained an in-service gunshot wound to his 
right forearm in 1944.  Pursuant to treatment, US medical 
personnel grafted bone and skin from the appellant's left 
tibia to his right forearm.  This procedure caused a defected 
left tibia and a seven-inch scar on the donor site, the thigh 
anterior to the tibia bone.  In March 1947, VA rated the 
appellant's scar at 10 percent disabling.  

Service medical records show that the appellant's scar healed 
without complication following surgery.  VA medical records 
since 1947 show that the appellant has not suffered any 
complications related to this scar.  The only recent medical 
evidence of record referencing the scar comes in an August 
2002 VA bones examination.  Therein, the examining physician 
notes that the scar has "a little bit of aching pain to 
tenderness there."  

The appellant also suffers from other leg problems.  VA 
medical personnel report that he has edema of both legs with 
strong radial pulses.  In his left leg, the chronic swelling 
is due to diabetes and vascular disease from phlebitis and 
blood clots.  He has received a right knee replacement, and 
suffers from degenerative arthritis in his left knee.  

In his claim and notice of disagreement, the appellant 
details difficulties in everyday life that he encounters as a 
result of these foot and leg problems.  He has used a VA-
issued wheelchair since May of 2004.  He has reported, 
moreover, that he needs the assistance of his wife and son to 
carry on basic daily activities such as bathing, toileting, 
and tying his shoes.  

The appellant's combined evaluation for compensation is 80 
percent.  For his right forearm muscle atrophy, he has 
received a 40 percent disability rating, the veteran has a 20 
percent rating for right radius impairment, and for his legs, 
he has received a 30 percent disability rating for residuals 
of his left knee replacement, 20 percent for varicose veins 
in his left leg and foot, and 10 percent for the left thigh 
scar.    

The appellant has argued that his left thigh scar causes many 
of his daily ambulatory difficulties.  He therefore claims 
entitlement to a disability rating in excess of 10 percent 
for the scar. 

August 2002 aid and attendance examination revealed the 
veteran's history of sustaining a gunshot wound to the right 
arm in World War II, and undergoing a bone graft donor site 
from the left leg for repair of missing bone in the right 
arm.  Physical examination indicated that the veteran's gait 
was unsteady and that he had 1+ edema of the bilateral lower 
extremities to the knees.  He also wore support hose on the 
left leg.  It was noted that the veteran was not bedridden 
but was limited in his protection for himself from hazards 
and dangers of daily living due to limited ambulatory process 
at this time.  It was further noted that the veteran 
occasionally needed help with dressing, fastening clothes, 
bathing, and toileting, and was unsteady on his feet.  The 
examiner also commented that the veteran used a cane for 
ambulation for short distances and had difficulty with weight 
bearing and balance.  The veteran would occasionally get out 
of his house for medical appointments and to shop with his 
spouse.  The veteran would use a wheelchair for mobility when 
going to appointments.  

October 2002 VA muscles examination of the service-connected 
right arm reduced muscle mass of muscle group 7 and 8, and 
muscle atrophy in the area of the right forearm.

The RO denied the claim for an increased rating for residuals 
of a left thigh scar in a November 2002 rating decision, 
citing the appellant's other leg problems as causing his 
inability to move freely.   




II.  Analysis:

Entitlement to an Evaluation in Excess of 10 percent for 
Service-Connected Residuals of a Left Thigh Scar

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life.  This is done by comparing 
symptomatology with the criteria set forth in the schedule 
for rating disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in civilian earning capacity resulting from 
disease and injury, and from consequent residual conditions.  
Generally, the degree of disability specified is considered 
adequate to compensate for loss of working time, for 
exacerbation, or for illness proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The Code of Federal Regulations provides separate diagnostic 
codes that identify the various disabilities and the criteria 
for specific ratings.  The Code specifically provides the 
diagnostic code relevant to the appellant's claimed 
disability - skin damage resulting in scar tissue.  See 38 
C.F.R. 4.118.  

The evidence of record shows that the appellant's scar is 
superficial (i.e., not associated with underlying soft tissue 
damage), does not cause limited motion, is stable (i.e., does 
not lose covering of skin over the scar), but is painful on 
examination.  See 38 C.F.R. 4.118, Diagnostic Codes 7801-
7804.  

Given the VA medical evidence of record, and the physician 
statement that "a little bit of aching pain to tenderness 
there[,]" Diagnostic Code 7804 - requiring a finding of 
painful on examination for superficial scars - directly 
applies to this matter.  Given that 10 percent is the maximum 
disability rating available under Diagnostic Code 7804, 
moreover, the Board finds that the RO correctly limited the 
appellant's disability rating under this C.F.R. provision.  
The Board further notes that while this Code was revised, 
effective August 30, 2002, and the subject claim was filed in 
November 2001, even under previous Diagnostic Code 7804, the 
maximum rating for a superficial scar that was painful and 
tender on objective demonstration was 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (in effect before August 30, 
2002).

The Board recognizes that the appellant suffers from several 
disabilities.  No evidence of record, however, demonstrates 
that the appellant's left thigh scar causes his ambulatory 
difficulties.  VA has afforded the appellant many medical 
examinations in the past several years, most of which treated 
the appellant's leg difficulties.  In none of these 
examinations is there a medical finding stating that the 
thigh scar tissue relates in any way to the appellant's 
difficulty in movement.  There is also no evidence of muscle 
damage involving the site of the scar so as to warrant 
application of the codes relating to muscle injuries.  See 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5314 (2004).

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
increased rating for residuals of a leg scar.  


Entitlement to Special Monthly Compensation Based on the Need 
for Regular Aid and Attendance or Being Housebound

In order to receive special monthly compensation, the 
evidence of record must demonstrate that the veteran, as a 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2004).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
3.352(a) (2004).

To warrant entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(l), the evidence must show regular need 
for aid and attendance based on the veteran's service-
connected disabilities, and in this regard, while the August 
2002 VA examiner concluded that the veteran was limited in 
his protection for himself from hazards and dangers of daily 
living due to limited ambulatory process and occasionally 
needed help with dressing, fastening clothes, bathing, and 
toileting, and was unsteady on his feet, he did not 
differentiate between the impact of service-connected versus 
nonservice-connected disability.  However, the Board notes 
that the veteran's most disabling service-connected 
disability is associated with reduced muscle mass and atrophy 
of the right arm, and it is therefore reasonable to conclude 
that such disability would impact on the veteran's ability to 
dress himself.  Moreover, the Board observes that the veteran 
is also service-connected for right knee replacement and 
venous disability in the left leg that would limit his 
ambulatory process, and that it is therefore reasonable to 
conclude (according to the examiner's opinions) that service-
connected disability limits the veteran's ability to bath, 
toilet, and protect himself from the hazards and dangers of 
associated with the veteran's daily environment.  In any 
event, where the record fails to allocate by competent 
evidence the role of service-connected disability versus non-
service-connected, the resulting impairment will be 
attributed to the service-connected  disorders.  See 
Mittleider v. West, 11 Vet. App. 181(1998).  In summary, and 
with resolution of reasonable doubt, the veteran probably 
requires care or assistance on some regular basis to protect 
him from hazards or dangers incident to his daily 
environment.  


ORDER

Entitlement to a rating in excess of 10 percent for a 
service-connected left thigh scar is denied.

Entitlement to special monthly compensation benefits under 
38 U.S.C.A. § 1114(l) is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



